 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

OP ANSE tte
i COURT
ceespce

te i
mailed - Wi

  
 

 

UNITED STATES OF AMERICA,

Plaintiff,

 

v. Case No. 20-Cr-
[21 U.S.C. §§ 841(a)(1), yD) J &
846; 924(c)(1)(A)G)]

Defendant. 2 0 -CR -Q13

INDICTMENT

ARRIS WEBB,

 

 

COUNT ONE

 

 

THE GRAND JURY CHARGES THAT:
Beginning on approximately October 1, 2019, and ending on or about November 13, 2019,
in the State and Eastern District of Wisconsin,
ARRIS WEBB
knowingly and intentionally conspired with others known and unknown to the grand jury to

possess with intent to distribute and distribute marijuana, a Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(D) and 846.

Case 2:20-cr-00013-JPS Filed 01/22/20 Page 1of3 Document 1

 
 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about November 13, 2019, in the State and Eastern District of Wisconsin,
ARRIS WEBB
knowingly possessed a firearm in furtherance of the conspiracy to distribute marijuana, a Schedule
I controlled substance, as charged in Count One.
2, The firearm is more fully described as a Taurus G2C 9 millimeter handgun
bearing serial number TLX76004.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

 

Case 2:20-cr-00013-JPS Filed 01/22/20 Page 2 o0f3 Document 1

 
 

FORFEITURE NOTICE

1, Upon conviction of the controlled substance offense alleged in Count One of this
Indictment, the defendant shall forfeit to the United States pursuant to Title 21, United States Code,
Section 853, any property constituting, or derived from, proceeds obtained, directly or indirectly,
as a result of the violation and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of the offense. The properties subject to forfeiture include,
but are not limited to, a sum of money representing the amount of proceeds obtained as a result of
the offense charged in Count One of this Indictment.

2. Upon conviction of the offense in violation of Title 18, United States Code, Section
924(c) set forth in Count Two of this Indictment, the defendant shall forfeit to the United States
pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code, Section
2461(c), any firearms and ammunition involved in the knowing violation of Section 924(c),
including, but not limited to: a Taurus G2C 9 millimeter handgun bearing serial number
TLX76004.

3, If any of the property described above, as a result of any act or omission by a
defendant: cannot be located upon the exercise of due diligence; has been transferred or sold to, or
deposited with, a third person; has been placed beyond the jurisdiction of the Court; has been
substantially diminished in value; or has been commingled with other property which cannot be
subdivided without difficulty, the United States of America shall be entitled to forfeiture of
substitute property, pursuant to 21 U.S.C. § 853(p).

A TRUE BILL:

 

Date: —- oo
anita 4 22, ZOZU

/ a)

MATTHEW D. KRUEGER
United States Attorney

Case 2:20-cr-00013-JPS Filed 01/22/20 Page 3 o0f3 Document 1

 

 
